Case: 20-10023      Document: 00515464944         Page: 1    Date Filed: 06/24/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 20-10023
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 24, 2020
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LANAMON HARRIS, also known as Wooh, also known as Lil Whoop,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-200-1


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Lanamon Harris pleaded guilty to one count of possession with intent to
distribute a controlled substance and was sentenced to 200 months in prison.
After arresting Harris at his home, police found drugs, drug paraphernalia,
and three firearms and ammunition in various rooms. Over Harris’s objection,
the district court applied a two-level enhancement to Harris’s offense level



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 20-10023     Document: 00515464944     Page: 2   Date Filed: 06/24/2020


                                  No. 20-10023

pursuant to U.S.S.G. § 2D1.1(b)(1) for his possession of a firearm. Harris now
challenges the enhancement on appeal.
      A district court’s finding that § 2D1.1(b)(1) applies is a factual finding
reviewed for clear error. See United States v. King, 773 F.3d 48, 52 (5th Cir.
2014). “A factual finding is not clearly erroneous if it is plausible, considering
the record as a whole.” Id. (internal citation omitted). For the enhancement
to apply, the government must first prove the defendant possessed the firearm.
See id. at 53. If the government meets its burden, the defendant can avoid the
enhancement only by “showing it was clearly improbable that the weapon was
connected with the offense.” See id. (internal quotation marks and citation
omitted).
      Harris concedes the Government met its burden of proving he possessed
a firearm for purposes of § 2D1.1(b)(1), but he argues it is clearly improbable
that any of his firearms were connected to the offense because none of them
were found in the same room as drugs, there was no evidence the guns were
present during his drug transactions, and he used the guns for home
protection. See United States v. Jacquinot, 258 F.3d 423, 430-31 (5th Cir. 2001)
(“The § 2D1.1(b)(1) adjustment should be applied if the weapon was present,
unless the defendant establishes that it was clearly improbable that the
weapon was connected with the offense.”). Harris has not offered any evidence
to support his assertion that he possessed the guns for home-protection
purposes, the PSR reveals that Harris sold two ounces of methamphetamine
to a confidential informant at his residence where the firearms, drugs, and
drug paraphernalia were found, and drug paraphernalia was found in the same
room as one of the three firearms. See United States v. King, 773 F.3d 48, 53
(5th Cir. 2014). It is therefore plausible that Harris could have used a firearm
in connection with his offense. Jacquinot, 258 F.3d at 431.



                                        2
    Case: 20-10023   Document: 00515464944   Page: 3   Date Filed: 06/24/2020


                              No. 20-10023

     Harris has not shown the district court clearly erred in applying the
§ 2D1.1(b)(1) enhancement. The judgment of the district court is AFFIRMED.




                                    3